 


109 HR 622 IH: Renewable Energy Production Incentive Reform Act
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 622 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mrs. Bono (for herself and Mr. Markey) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reauthorize and revise the Renewable Energy Production Incentive program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Renewable Energy Production Incentive Reform Act. 
2.Amendments 
(a)Incentive paymentsSection 1212(a) of the Energy Policy Act of 1992 (42 U.S.C. 13317(a)) is amended by striking and which satisfies and all that follows through Secretary shall establish. and inserting . If there are insufficient appropriations to make full payments for electric production from all qualified renewable energy facilities in any given year, the Secretary shall assign 60 percent of appropriated funds for that year to facilities that use solar, wind, geothermal, or closed-loop (dedicated energy crops) biomass technologies to generate electricity, and assign the remaining 40 percent to other projects. The Secretary may, after transmitting to the Congress an explanation of the reasons therefor, alter the percentage requirements of the preceding sentence.. 
(b)Qualified renewable energy facilitySection 1212(b) of the Energy Policy Act of 1992 (42 U.S.C. 13317(b)) is amended— 
(1)by striking a State or any political and all that follows through nonprofit electrical cooperative and inserting a not-for-profit electric cooperative, a public utility described in section 115 of the Internal Revenue Code of 1986, a State, Commonwealth, territory, or possession of the United States or the District of Columbia, or a political subdivision thereof, or an Indian tribal government of subdivision thereof,; and 
(2)by inserting landfill gas, after wind, biomass,. 
(c)Eligibility windowSection 1212(c) of the Energy Policy Act of 1992 (42 U.S.C. 13317(c)) is amended by striking during the 10-fiscal year period beginning with the first full fiscal year occurring after the enactment of this section and inserting after October 1, 2005, and before October 1, 2015. 
(d)Amount of paymentSection 1212(e)(1) of the Energy Policy Act of 1992 (42 U.S.C. 13317(e)(1)) is amended by inserting landfill gas, after wind, biomass,. 
(e)SunsetSection 1212(f) of the Energy Policy Act of 1992 (42 U.S.C. 13317(f)) is amended by striking the expiration of and all that follows through of this section and inserting September 30, 2025. 
(f)Authorization of appropriationsSection 1212(g) of the Energy Policy Act of 1992 (42 U.S.C. 13317(g)) is amended to read as follows: 
 
(g)Authorization of appropriations 
(1)In generalSubject to paragraph (2), there are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2005 through 2025. 
(2)Availability of fundsFunds made available under paragraph (1) shall remain available until expended.. 
 
